  Case 4:21-cv-00643-SDJ Document 1 Filed 08/05/21 Page 1 of 18 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION


 ANDRE IBRAHIM, DAVID SIMONTON,                       §
 DERRAL MITCHELL, BRANDON                             §
 WALLACE, DEREK DIMRY, KARL                           §
 MITCHELL, LLOYD ASHFORD                              §
                                                      §
                                                          Civil Action No. 3:21-cv-1832
        Plaintiffs,                                   §
                                                      §
 v.                                                   §
                                                      §
                                                          JURY TRIAL DEMANDED
 ENCORE WIRE CORPORATION                              §
     Defendant.                                       §



                                   ORIGINAL COMPLAINT

       Plaintiffs Andre Ibrahim, David Simonton, Derral Mitchell, Brandon Wallace, Derek

Dimry, Karl Mitchell, and Lloyd Ashford (collectively “Plaintiffs”) by and through their attorneys,

bring this action for damages and other legal and equitable relief from the Defendant’s violation

of the laws proscribing discrimination based on race, color, national origin, religion and disability,

and for acts of retaliation against Encore Wire Corporation (“Defendant” or “Encore Wire”).

                                        INTRODUCTION

       This is an action brought by Plaintiffs seeking damages from Defendant for acts of

intentional discrimination based on race, color, national origin, religion, and disability, as well as

for acts of retaliation because Plaintiffs engaged in protected activity. Defendant’s acts of

discrimination and retaliation are in violation of Title VII of the Civil Rights Act of 1964, as

amended (“Title VII”), 42 U.S.C. § 2000e et seq., the Civil Rights Act of 1866, as amended, 42

U.S.C. § 1981 et seq.; (§ 1981”), § 102 the 1991 Civil Rights Act, 42 U.S.C. § 1981a et seq., and

Title I of the Americans with Disabilities Act of 1990 (“ADA),” 42 U.S.C. § 12111(2) et seq., and


                                                                       ORIGINAL COMPLAINT

                                                  1
  Case 4:21-cv-00643-SDJ Document 1 Filed 08/05/21 Page 2 of 18 PageID #: 2




42 U.S.C. § 12112(b)(1) and the Texas Employment Discrimination Act, as amended, Tex. Lab.

Code 21.001 et seq.

                                 JURISDICTION AND VENUE

       1.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331, which

confers original jurisdiction upon this Court for actions arising under the laws of the United States,

and pursuant to 28 U.S.C. §§ 1343(3) and 1343(4), which confer original jurisdiction upon this

Court in a civil action to recover damages or to secure equitable relief (i) under any Act of Congress

providing for the protection of civil rights; (ii) under the Declaratory Judgment Statute, 28 U.S.C.

§ 2201; (iii) 42 U.S.C. § 1981 et seq., as amended and 42 U.S.C. § 1981a et seq., as amended;

Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. 2000e, et seq., and pursuant to

§ 107(a) of the Americans with Disabilities Act, as amended (“ADA”), 42 U.S.C. § 12117(a),

which incorporates by reference § 706(f)(1) and (3) of Title VII, 42 U.S.C. § 2000e-5(f)(1) and

(3).

       2.      Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391(b) because a substantial

part of the events or omissions giving rise to the claims asserted herein occurred in this District.

Venue is also proper under §706 of Title VII, 42 U.S.C. § 2000e-5(3)(f) in that the acts complained

of herein, including unlawful employment practices, occurred within the federal District over

which this Court has jurisdiction.

                                             PARTIES

       3.      At all relevant times, Defendant has continuously been and is now doing

business in the State of Texas and has continuously had at least fifteen employees.

       4.      At all relevant times, Defendant has continuously been an employer engaged in an

industry affecting commerce under § § 701(b), (g) and (h) of Title VII, 42 U.S.C. §2000e-



                                                                       ORIGINAL COMPLAINT

                                                  2
  Case 4:21-cv-00643-SDJ Document 1 Filed 08/05/21 Page 3 of 18 PageID #: 3




(b), (g) and (h), § 1981 and the Texas Employment Discrimination Act.

       5.        Encore Wire is a publicly traded company that operates a manufacturing plant

producing copper and aluminum building wire. Defendant is headquartered at 1329 Millwood Rd,

McKinney, TX 75069.

       6.        At all relevant times, Plaintiffs were employees of Defendant as that term is defined

in Title VII, § 1981 and the Texas Employment Discrimination Act.

       7.        Plaintiffs are African-American.

                 EXHAUSTION OF FEDERAL ADMINISTRATIVE REMEDIES

       8.        Plaintiffs have each timely filed a charge of discrimination with the EEOC, which

constitutes across-filing with the Texas Commission on Human Rights. Plaintiffs received or

requested their Notices of Right to Sue from the EEOC within ninety (90) days prior to the filing

of this Complaint.

                                FACTS UNDERLYING CLAIMS

       9.        At all times during Plaintiffs’ employment with Defendant, Plaintiffs’ supervisors

were Hispanic. Often, these supervisors and also peers made unwelcome, severe and/or pervasive

comments about Plaintiffs’ race, religion, color, and national origin.

       10.       For years, Plaintiffs   were subjected to unlawful racial discrimination. This

discrimination     included   harassment and disparate treatment. For example, Plaintiffs were

consistently subjected to degrading comments about their race. This included the use of race-based

words such as “boy” and the “n-word.” Further, Plaintiffs were less likely to be promoted and

faced disparities in pay compared to their counterparts. The Plaintiffs’ experienced disparate

treatment in the terms and conditions of their employment. For example, the first and only African-




                                                                         ORIGINAL COMPLAINT

                                                    3
  Case 4:21-cv-00643-SDJ Document 1 Filed 08/05/21 Page 4 of 18 PageID #: 4




American placed in a leadership position at Plant Three was not provided the safety materials

necessary to perform his Leadman position.

        11.    Additionally, African-American employees were not properly trained for their

roles while Hispanic employees were offered needed training. African-American employees faced

wide pay and promotion disparities and were not offered the same workplace opportunities.

        12.    In addition to race-based discrimination, certain Plaintiffs were subjected to

national origin discrimination. Certain employees at Defendant’s plant are from African countries.

These employees faced questions such as whether they “used spears to hunt down animals and

things like on TV,” and one such Plaintiff was subjected to comments about the size of his

genitalia.

        13.    Defendant also committed religious discrimination against its employees. When

one of the Plaintiffs, who is Muslim, attempted to complete his daily prayers on his breaks,

Defendant informed him he was not allowed to pray.

        14.    When African-American employees attempted to complain to management about

any of these discriminatory comments or actions, they were subjected to retaliation by the

Defendant. Many of the Plaintiffs feared for their jobs after reporting, as it was commonly known

that Supervisor Danny Marr would engage in retaliation.

        15.    Defendant subjected Plaintiffs to retaliation in the form of disparate discipline. For

example, African-American employees were disciplined for mistakes on machinery that they did

not commit or were committed by others. Further, even upon knowledge that these mistakes were

not committed by African-American employees, the disciplinary reports were not changed.

African-American employees were disciplined for actions for which Hispanic employees were not

punished.



                                                                      ORIGINAL COMPLAINT

                                                 4
  Case 4:21-cv-00643-SDJ Document 1 Filed 08/05/21 Page 5 of 18 PageID #: 5




               INDIVIDUAL ALLEGATIONS OF THE PLAINTIFFS

                                          Andre Ibrahim

        16.    Andre Ibrahim, who is Black and from the African nation of Gabon, was employed

by Defendant as a Line Operator at Plant Three from 2011 to 2013, and in the Quality Control

Labor Department at Plant One from 2013 until his discriminatory termination in 2018.

        17.    Throughout his employment at Encore Wire, Mr. Ibrahim was subjected to

discrimination and a hostile work environment based on his race, color, national origin, and

religion.

        18.    In particular, Mr. Ibrahim was ridiculed for his French accent and the type of music

that he liked to play. In addition, he had false workplace complaints lodged against him. He

reported this behavior to HR Manager Brad Donovan, but there was no corrective response.

        19.    Mr. Ibrahim was retaliated against following his report of discrimination. He was

given negative performance reviews and denied raises and promotions.

        20.    Mr. Ibrahim was also subjected to discrimination based on his religion. Mr. Ibrahim

is a practicing Muslim, whose religious beliefs required that he pray five times a day. Mr. Ibrahim

used his breaks to pray, and the prayers did not interfere with his ability to work. However, he was

informed he must stop praying at work because co-workers had made complaints.

        21.    Mr. Ibrahim was suddenly terminated in 2018 for purported violation of a nepotism

policy. Yet there were white and Hispanic married couples employed and the reason for his

termination was a pretext for race and religious discrimination, and in retaliation for his report of

discrimination.




                                                                      ORIGINAL COMPLAINT

                                                 5
  Case 4:21-cv-00643-SDJ Document 1 Filed 08/05/21 Page 6 of 18 PageID #: 6




                                            David Simonton

       22.     David Simonton was employed by Defendant from March 2017 to October 2019 as

a Machine Operator.

       23.     Mr. Simonton was subjected to discrimination based upon race and color, and

witnessed discrimination by his supervisor based on national origin. Upon information and belief,

if an employee attempted to complain about this behavior the supervisor would retaliate by

transferring the employee to a worse position or terminating the reporting employee. The disparate

treatment Mr. Simonton faced included disparate discipline. For example, Mr. Simonton witnessed

an African-American employee get written up for a machine malfunction that a Hispanic worker

had caused. Mr. Simonton attempted to explain that this was not the African-American employee’s

mistake, and requested management to delay the write-up until the Hispanic employee was

questioned. The supervisor refused and did not change the disciplinary report even when the

Hispanic employee admitted to the mistake the following day.

       24.     Mr. Simonton also heard frequent discriminatory comments from Supervisor

Danny Marr. Mr. Marr made comments such as asking if one of the African employees “used

spears to hunt down animals and things like that on TV.” Mr. Marr also discussed the size of an

African employee’s genitals.

       25.     In or around October 2019, Mr. Simonton was Lead on a night shift. During this

shift he instructed a white coworker to shut off his machine and help with unloading a truck. The

white employee refused, and the machine malfunctioned. The white coworker left the plant

thereafter, and Mr. Simonton’s supervisor told him “not to worry about it.”

       26.     The next day Mr. Simonton attempted to ask the white employee why he had not

shut the machine down as requested. In response, the white employee said that he did not have to



                                                                    ORIGINAL COMPLAINT

                                                6
  Case 4:21-cv-00643-SDJ Document 1 Filed 08/05/21 Page 7 of 18 PageID #: 7




listen to Mr. Simonton and threatened to fight him. This employee had previously been sent home

from work and written up for such conduct.       The white employee was never punished for his

involvement in this argument. Mr. Simonton, however, was sent home and terminated. His

supervisor, Mr. Marr, refused to listen to his explanation of the encounter. During his time with

Encore Wire, Mr. Simonton had never been disciplined for a work infraction.

                                         Derral Mitchell

       27.     Derral Mitchell was employed by Defendant from March 2017 to October 2019.

During this time Mr. Mitchell was a Radex Operator.

       28.     On multiple occasions Mr. Mitchell overheard white and Hispanic coworkers

making jokes using the “n-word.” Mr. Mitchell never made a complaint for fear of retaliation, as,

upon information and belief, his supervisor was known to get rid of people who complained about

their treatment.

       29.     Mr. Mitchell’s nephew, Karl Mitchell, filed an EEOC charge against the Defendant.

Following the filing of the charge, Derral Mitchell faced retaliation at work.

       30.     Mr. Mitchell was called into the management office shortly after the EEOC charge

was filed to inquire about Karl Mitchell’s claims. Mr. Derral Mitchell stated he did not have

knowledge of Karl Mitchell’s claims, and only saw Karl at family gatherings.

       31.     Following this meeting, Mr. Mitchell was targeted for write-ups. Prior to the EEOC

charge, Mr. Mitchell had never been written up. Thereafter, Mr. Mitchell began to be written up

for purported infractions that he had never committed. For example, an employee made a mistake

that caused a machine malfunction. Mr. Mitchell was written up for this mistake, even though one

witness and the employee that damaged the machine informed the supervisor that Mr. Mitchell did

not make the mistake. The write-up was never rescinded.



                                                                      ORIGINAL COMPLAINT

                                                 7
  Case 4:21-cv-00643-SDJ Document 1 Filed 08/05/21 Page 8 of 18 PageID #: 8




        32.     When Mr. Mitchell attempted to discuss unwarranted and discriminatory write-ups

given by his supervisor, the Plant Manager dismissed his concerns. He was not allowed to transfer

shifts. The Plant Manager told him to “work around it,” and said, “I know you think it hurts you,

but it really doesn’t.”

        33.     Mr. Mitchell was constructively discharged because of the stress caused by these

unwarranted discriminatory and retaliatory disciplinary actions based on his race and color.

                                        Brandon Wallace

        34.     Brandon Wallace worked for Defendant from July 2017 to September 2017as an

Order Puller.

        35.     Mr. Wallace was originally hired for a welding position. However, when he began

to work, he was instead assigned as an Order Puller. The pay of Order Pullers is lower than that

of welders who work for Defendant. Mr. Wallace needed extra training for the Order Puller role.

However, Defendant failed to train him; management said that the company was too busy to do

so. Yet, soon after this incident, a Hispanic employee was hired in the same position and was

properly trained.

        36.     Mr. Wallace attempted to complain about the disparate training opportunities to the

Assistant Plant Manager, but no corrective action was taken. Instead, he was harassed and

retaliated against. He was not allowed a requested change in workdays and witnessed

discrimination in wages, discipline, and promotions between African-American and Hispanic

employees at Encore Wire.

        37.     In or around August/September 2017, Mr. Wallace was constructively discharged

because of the discriminatory treatment and retaliation he experienced and observed.




                                                                     ORIGINAL COMPLAINT

                                                 8
  Case 4:21-cv-00643-SDJ Document 1 Filed 08/05/21 Page 9 of 18 PageID #: 9




                                           Derek Dimry

       38.     Derek Dimry, who is of mixed-race, worked at Encore Wire from June 2017 to

September 2017 as a Machine Operator.

       39.     Mr. Dimry was subjected to a hostile work environment and racial and color

discrimination. He faced daily slurs and disparate treatment from his supervisors and coworkers.

In particular, the Lead Operator did not call him by his name, but instead called him “Mixed” in

reference to his race and the color of his skin. These comments were made in front of supervisors

and the Assistant Plant Manager, but no corrective action was taken.

       40.     Mr. Dimry decided to report the harassment to Human Resources. Following this

report, no corrective action was taken, and Mr. Dimry became the target of retaliation. Mr. Dimry

was not allowed to take breaks, was disciplined more harshly than co-workers, and was not allowed

to schedule days off.

       41.     Mr. Dimry also experienced pay and discipline disparities compared to his Hispanic

co-workers who worked the same job and had the same level of experience.

       42.     Mr. Dimry was constructively discharged in September 2017 due to the

discrimination and retaliation he experienced working for Defendant.

                                              Karl Mitchell

       43.     Karl Mitchell was employed at Defendant’s Plant Number Three from July 2016 to

August 2017 as a Leadman Machine Operator. During this time Mr. Mitchell was the first and

only African-American individual in a supervisory position at Plant Number Three.

       44.     As the only African-American in a Leadman position, he was also the only

Leadman denied keys to access gloves, safety glasses, and face shields for his employees. This

lack of access negatively affected both his safety and the safety of others on his shift.



                                                                       ORIGINAL COMPLAINT

                                                 9
 Case 4:21-cv-00643-SDJ Document 1 Filed 08/05/21 Page 10 of 18 PageID #: 10




       45.     Mr. Mitchell also faced wage and promotion disparities. Despite receiving positive

performance evaluations for his hard work, he was never given a pay raise. Further, Mr. Mitchell

was consistently harassed by a Hispanic manager who refused to allow him to take lunch breaks,

threatened to demote him, and failed to provide him with proper training. When Mr. Mitchell asked

to be considered for an open supervisor position, his requests were ignored.

       46.     Mr. Mitchell experienced disparate discipline between himself and his Hispanic

coworkers. He was routinely written up and/or suspended for mistakes which Hispanic employees

regularly made with little or no repercussions.

       47.     Mr. Mitchell was also discriminated against through race-based remarks directed

towards him. For example, he was called “boy” on multiple occasions.

       48.     Mr. Mitchell complained both verbally and in writing about the discrimination he

experienced and observed. No corrective action was taken.

       49.     Mr. Mitchell was purportedly terminated due to a forklift accident. This reason for

discharge was a pretext for discrimination and in retaliation for reporting discrimination.

                                          Lloyd Ashford

       50.     Lloyd Ashford was a Forklift Driver at Encore Wire from June 2017 to March 2018.

       51.     Mr. Ashford was repeatedly subjected to discrimination and a hostile work

environment based on his race. For example, Mr. Ashford was repeatedly called “boy” or the “n-

word” by coworkers and supervisors. Additionally, one of his supervisors began following him

into the bathrooms and filming him.

       52.     In November 2017, Mr. Ashford reported the harassment and discrimination to

Human Resources. No corrective action was taken against the perpetrators, and Mr. Ashford was

involuntarily transferred to Plant Number Six.



                                                                      ORIGINAL COMPLAINT

                                                  10
 Case 4:21-cv-00643-SDJ Document 1 Filed 08/05/21 Page 11 of 18 PageID #: 11




        53.     Following his removal to Plant Six, Mr. Ashford had surgery for a hernia. After

time off following the surgery, he had a light lifting restriction that was required for an extensive

period of time. He was supposed to be placed on light duty, as an accommodation for his disability.

However, immediately after his return to work following the surgery, Mr. Ashford was moved to

a different area of Plant Six that required him to lift heavy items, contrary to his lifting restrictions.

Mr. Ashford reminded his supervisor that he was supposed to be on light duty and brought the

issue of his need for accommodation to the attention of HR. In response, the HR employee told

Mr. Ashford “I’m tired of you. We’re all tired of you.” The HR employee then had Mr. Ashford

escorted from the building. One day later, Mr. Ashford was terminated due to his race, due to his

disability, and in retaliation for engaging in protected activity, including reporting race

discrimination and harassment and reiterating his need for an accommodation.

                                       CAUSES OF ACTION

                                                Count I

              EMPLOYMENT DISCRIMINATION ON THE BASIS OF RACE
                            42 U.S.C. § 1981 et seq.

        54.     Each Plaintiff repeats and re-alleges the allegations contained in the paragraphs

above, as if fully set forth herein.

        55.     The conduct alleged herein violates 42 U.S.C. § 1981, et seq., as the Defendant has

engaged in the practice of race discrimination including but not limited to subjecting the Plaintiffs

to a racially hostile work environment, disparate treatment and termination based on their race,

African-American.

        56.     Plaintiffs’ requests for relief are set forth below.




                                                                          ORIGINAL COMPLAINT

                                                   11
 Case 4:21-cv-00643-SDJ Document 1 Filed 08/05/21 Page 12 of 18 PageID #: 12




                                              Count II

                    EMPLOYMENT DISCRIMINATION – RETALIATION
                               42 U.S.C. § 1981 et seq.

        57.     Plaintiffs repeat and re-allege the allegations contained in the paragraphs above, as

if fully set forth herein.

        58.     Plaintiffs reported to management and HR the discriminatory treatment to which

they were subjected.

        59.     Defendant retaliated against all Plaintiffs.

        60.     The Plaintiffs’ requests for relief are set forth below.

                                              Count III

     EMPLOYMENT DISCRIMINATION ON THE BASIS OF NATIONAL ORIGIN
                        42 U.S.C. § 1981 et seq.

        61.     Plaintiff Andre Ibrahim repeats and re-alleges the allegations contained in the

paragraphs above, as if fully set forth herein.

        62.     The conduct alleged herein violates 42 U.S.C. § 1981 et seq. as the Defendant has

engaged in the practice of national origin discrimination against Mr. Ibrahim.

        63.     The Plaintiff’s requests for relief are set forth below.

                                              Count IV

           EMPLOYMENT DISCRIMINATION ON THE BASIS OF RELIGION
                 Title VII of the Civil Rights Act of 1964, as amended
                                42 U.S.C. § 2000e et seq.

        64.     Plaintiff Andre Ibrahim repeats and re-alleges the allegations contained in the

paragraphs above, as if fully set forth herein.




                                                                           ORIGINAL COMPLAINT

                                                  12
 Case 4:21-cv-00643-SDJ Document 1 Filed 08/05/21 Page 13 of 18 PageID #: 13




        65.     The conduct alleged herein violates Title VII as the Defendant has engaged in the

practice of discrimination against Mr. Ibrahim based on his religion, Islam, and by denying him a

reasonable accommodation of his religious beliefs.

        66.     The Plaintiff’s requests for relief are set forth below.

                                               Count V

              EMPLOYMENT DISCRIMINATION ON THE BASIS OF RACE
                   Title VI of the Civil Rights Act of 1964, as amended
                                 42 U.S.C. § 2000e et. seq.

        67.     Each Plaintiff repeats and re-alleges the allegations contained in the paragraphs

above, as if fully set forth herein.

        68.     The conduct alleged herein violates Title VII as the Defendant has engaged in the

practice of discrimination against the Plaintiffs named herein based on their race, African-

American, by subjecting them to a racially hostile work environment and disparate treatment in

the terms and conditions of their employment, including their termination or constructive

discharge.

        69.     Plaintiffs’ requests for relief are set forth below.

                                               Count VI

                   EMPLOYMENT DISCRIMINATION – RETALIATION
                       Title VII of the Civil Rights Act of 1964, as amended
                                         42 U.S.C. § 2000e et. seq.

        70.     Each Plaintiff repeats and re-alleges the allegations contained in the paragraphs

above, as if fully set forth herein.

        71.     Plaintiffs reported to management and HR the discriminatory treatment to which

they were subjected.




                                                                           ORIGINAL COMPLAINT

                                                   13
 Case 4:21-cv-00643-SDJ Document 1 Filed 08/05/21 Page 14 of 18 PageID #: 14




        72.      Defendant retaliated against all Plaintiffs as to the terms and conditions of their

employment including but not limited to the retaliatory discharge of Mr. Ibrahim, Mr. Simonton,

Mr. Ashford and Mr. Karl Mitchell.

        73.      The Plaintiffs’ requests for relief are set forth below.

                                               Count VII

                  EMPLOYMENT DISCRIMINATION VIOLATION OF ADA
                   Discrimination , Failure to Accommodate, Retaliatory Discharge
              Title I of the ADA, 42 U.S.C. § 12111(2) et seq., and 42 U.S.C. § 12112(b)

        74.      Plaintiff Lloyd Ashford repeats and re-alleges the allegations contained in the

paragraphs above, as if fully set forth herein.

        75.      At the time of his employment, Mr. Ashford was disabled with a hernia under the

ADA.

        76.      Defendant failed to reasonably accommodate Plaintiff’s disability in violation of

42 U.S.C. § 12111.

        77.      Defendant terminated Mr. Ashford based on his disability;              for reporting

discrimination, and for requesting a reasonable accommodation in violation of the ADA.

        78.      The Plaintiff’s requests for relief are set forth below.

                                              Count VIII

                EMPLOYMENT DISCRIMINATION – RETALIATION
      Texas Employment Discrimination Act, as amended, Tex. Lab. Code §§ 21.001 et seq.

        79.      Each Plaintiff repeats and re-alleges the allegations contained in the paragraphs

above, as if fully set forth herein.

        80.      Plaintiff(s) reported to management and HR the discriminatory treatment to which

they were subjected, as well as made verbal complaints to supervisors.

        81.      Defendant retaliated against all Plaintiffs due to their complaints of discrimination.


                                                                            ORIGINAL COMPLAINT

                                                   14
 Case 4:21-cv-00643-SDJ Document 1 Filed 08/05/21 Page 15 of 18 PageID #: 15




          82.   The Plaintiffs’ requests for relief are set forth below.

                                               Count IX

            EMPLOYMENT DISCRIMINATION ON THE BASIS OF RACE
                           Systemic Hostile Work Environment
     Texas Employment Discrimination Act, as amended, Tex. Lab. Code §§ 21.001 et seq.

          83.   Each Plaintiff repeats and re-alleges the allegations contained in the paragraphs

above, as if fully set forth herein.

          84.   The conduct alleged herein violates Tex. Lab. Code § 21.051, as the Defendant has

committed discrimination on the basis of race in the terms and conditions of their employment and

by subjecting the Plaintiffs to a hostile work environment based on race during the relevant time

period.

          85.   Plaintiffs’ requests for relief are set forth below.

                                               Count X

            EMPLOYMENT DISCRIMINATION ON THE BASIS OF COLOR
      Texas Employment Discrimination Act, as amended, Tex. Lab. Code §§ 21.001 et seq.

          86.   Each Plaintiff repeats and re-alleges the allegations contained in the paragraphs

above, as if fully set forth herein.

          87.   The conduct alleged herein violates Tex. Lab. Code § 21.051, as the Defendant has

committed discrimination on the basis of color against the Plaintiffs during the relevant time

period.

          88.   Plaintiffs’ requests for relief are set forth below.




                                                                           ORIGINAL COMPLAINT

                                                   15
 Case 4:21-cv-00643-SDJ Document 1 Filed 08/05/21 Page 16 of 18 PageID #: 16




                                               Count XI

          EMPLOYMENT DISCRIMINATION ON THE BASIS OF RELIGION
      Texas Employment Discrimination Act, as amended, Tex. Lab. Code §§ 21.001 et seq.

        89.     Plaintiff Andre Ibrahim repeats and re-alleges the allegations contained in the

paragraphs above, as if fully set forth herein.

        90.     The conduct alleged herein violates Tex. Lab. Code § 21.051, as the Defendant has

committed discrimination on the basis of his religion, Islam, and failed to reasonably accommodate

his religious beliefs.

        91.     Plaintiff’s requests for relief are set forth below.

                                              Count XII

     EMPLOYMENT DISCRIMINATION ON THE BASIS OF NATIONAL ORIGIN
     Texas Employment Discrimination Act, as amended, Tex. Lab. Code §§ 21.001 et seq.

        92.     Plaintiff Andre Ibrahim repeats and re-alleges the allegations contained in the

paragraphs above, as if fully set forth herein.

        93.     The conduct alleged herein violates Tex. Lab. Code § 21.051, as the Defendant has

committed discrimination on the basis of his national origin, African, against the Plaintiff during

the relevant time period.

        94.     Plaintiff’s requests for relief are set forth below.

                                      PRAYER FOR RELIEF

    WHEREFORE, Plaintiffs, pray for the following relief:

    ● That the practices of the Defendant complained of herein be determined and adjudged to

        be in violation of the rights of the Plaintiffs under the federal and state laws identified

        above prohibiting discrimination and retaliation in employment;




                                                                       ORIGINAL COMPLAINT

                                                   16
 Case 4:21-cv-00643-SDJ Document 1 Filed 08/05/21 Page 17 of 18 PageID #: 17




   ● That judgment be entered in favor of Plaintiffs as set forth herein, and against Defendant,

      for back pay (including interest or an appropriate inflation factor), front pay, benefits and

      all other amounts owed to Plaintiffs;

   ● That the Plaintiffs be awarded compensatory damages for their hostile environment claims;

   ● That the Plaintiffs be awarded punitive damages;

   ● That the Plaintiffs be awarded pre- and post-judgment interest;

   ● That the Court award Plaintiffs reasonable attorneys’ fees and costs associated with this

      matter, including but not limited to expert fees and costs;

   ● That the Defendant be ordered to require training regarding race, color, national origin,

      religion and disability discrimination, including accommodation of religious beliefs and

      accommodation of disabilities;

   ● That the Court retain jurisdiction over Defendant until such time as it is satisfied that it has

      remedied the practices complained of and is determined to be in full compliance with the

      law; and

   ● That the Plaintiffs be awarded such other and further legal and equitable relief as may be

      found appropriate and as the Court may deem just or equitable.


                                                     Respectfully submitted,
Dated: August 5, 2021

                                                     _/s/ Jay D. Ellwanger______________
                                                     Jay D. Ellwanger
                                                     Texas State Bar No. 24036522
                                                     jellwanger@equalrights.law
                                                     David W. Henderson
                                                     Texas State Bar No. 24032292
                                                     dhenderson@equalrights.law
                                                     ELLWANGER LAW LLLP
                                                     400 S. Zang Blvd. Ste. 600
                                                     Dallas, Texas 75208


                                                                      ORIGINAL COMPLAINT

                                                17
Case 4:21-cv-00643-SDJ Document 1 Filed 08/05/21 Page 18 of 18 PageID #: 18




                                         Telephone: (469) 998-6775
                                         Facsimile: (469) 998-6775

                                         James A. Vagnini (Pro Hac Vice to be filed)
                                         jvagnini@vkvlawyers.com
                                         Monica Hincken (Pro Hac Vice to be filed)
                                         mhincken@vkvlawyers.com
                                         VALLI KANE & VAGNINI LLP
                                         600 Old Country Road, Ste. 519
                                         Garden City, New York 11530
                                         Telephone: (516) 203-7180


                                         Counsel for Plaintiff




                                                        ORIGINAL COMPLAINT

                                    18
